HARPER, J.-
Appellant was indicted, tried, and convicted of unlawfully committing an aggravated assault on J. L. Meeks, and his *112punishment assessed at a fine of $50, from which, judgment he prosecutes this appeal.
[1,2] There are but three grounds stated in the motion for new trial: (1) The court erred in admitting certain testimony. No bill of exception was reserved; consequently no question is presented for us to pass- on. (2) Because the evidence shows the appellant, if guilty of any offense, guilty of a different offense than that charged in the indictment; and (3) the insufficiency of the evidence to sustain the judgment. There being no statement of facts in the record, the last two grounds present nothing we can review.
The judgment is affirmed.